

117 HR 453 IH: Help Ensure Legal Detainers Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 453IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Calvert (for himself and Mr. Brooks) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo deny Federal funding to any State or political subdivision of a State that has in effect any law, policy, or procedure that prevents or impedes a State or local law enforcement official from maintaining custody of an alien pursuant to an immigration detainer issued by the Secretary of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the—(1)Help Ensure Legal Detainers Act; or(2)HELD Act.2.Denial of Federal funding to States and units of local government that fail to respond to immigration detainers(a)In generalWith respect to fiscal years beginning after the date of the enactment of this Act, no Federal funds may be used to assist any project or activity carried out by a State, or a political subdivision of a State, described in subsection (b).(b)States and political subdivisions describedA State, or political subdivision of a State, described in this subsection is any State, or political subdivision of a State, that has in effect any law, policy, or procedure that prevents or impedes State or local law enforcement officials from—(1)timely responding to an immigration notice issued by the Secretary of Homeland Security that requests information about an alien in State or local custody, including the alien’s estimated release date, in order that the Secretary may arrange to assume custody of the alien upon such release; or(2)maintaining custody of an alien for a period of up to 48 hours (excluding Saturdays, Sundays and holidays) pursuant to an immigration detainer issued by the Secretary of Homeland Security in order that the alien can be transferred to the custody of such Secretary to determine whether the alien should be detained, placed in removal proceedings, released, or removed.(c)ConstructionA political subdivision of a State that is not ineligible under subsection (a) to receive Federal funds, but is part of a State or another unit of government that is so ineligible, may submit, notwithstanding any other provision of law, an application for direct receipt of any funds that the political subdivision otherwise only would receive through subgrant, allocation, or allotment made by the ineligible State or government unit.